DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are presented for examination.
Claims 2 and 4-6 are cancelled.
Claims 1, 3 and 7-19 are amended.
The rejection of claims 1-17 under 35 U.S.C. 101 is withdrawn based on Applicant’s amendment to specifically include hardware components.
The rejection of claims 1, 18 and 19 under 35 U.S.C. 102(a)(1) is withdrawn based on Applicant’s amendment to the independent claims to incorporate subject matter not previously rejected.

Allowable Subject Matter
Claims 1, 3 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance.

None of the art of record discloses, individually or in reasonable combination, the determination of whether a detected communication is a predetermined type of software by calculating a bias of data sizes of a plurality of communications 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432